Citation Nr: 1705463	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection, to include on a secondary basis, for bilateral knee disability.

3.  Entitlement to service connection, to include on a secondary basis, for sciatica.

4.  Entitlement to service connection, to include on a secondary basis, for bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before the undersigned at a videoconference hearing held in January 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal can be decided.

The Board notes that the April 2014 statement of the case refers to an April 2014 medical opinion provided by a VA physician purportedly addressing the etiology of the low back disorder.  After review of the electronic claims file, the Board is unable to locate that opinion.  Therefore, a remand is necessary to obtain the missing April 2014 opinion and associate the record with the claims file.  See 38 C.F.R. § 3.159 (c)(2) (2016).  If the referenced opinion does not exist, a formal finding of unavailability should be made.  

During his January 2017 Board hearing, the Veteran reported that his back pain radiated down his legs, and that the pain had an effect on both his knees and feet.  As the remaining issues of bilateral knee disorder, sciatica, and bilateral foot disorder may be secondary to the Veteran's low back disorder, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Given the absence from the record of the April 2014 medical opinion, the Board finds that VA examinations are necessary in this case.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain a copy of the April 2014 VA medical opinion referenced in the April 2014 statement of the case.  If the referenced opinion is not available, the efforts to obtain the opinion must be documented in the electronic claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to address the nature and etiology of the Veteran's low back disorder; the nature and etiology of any knee disorder; the nature and etiology of any foot disorder; and the nature and etiology of any sciatica.  A clinical examination with all indicated tests and studies should be conducted.  The electronic claims file must be made available to, and reviewed by, the designated examiner.  

After review of the electronic claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disorder is related to the Veteran's active military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right and/or left knee disorder is related to the Veteran's active military service, or was caused or chronically worsened by any low back disorder identified.  

The examiner additionally should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right and/or left foot disorder is related to the Veteran's active military service, or was caused or chronically worsened by any low back disorder identified.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed sciatica is related to the Veteran's active military service, or was caused or chronically worsened by any low back disorder identified.

The complete rationale for each opinion offered should be provided.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





